By the Court.
The judge below ruled, as requested by the defendants and admitted by the district attorney at the trial, that the father was entitled to the custody of his daughter, and submitted the case to the jury under instructions not excepted to.
The only matter of exception is to the refusal to rule that the evidence was insufficient in law to warrant a conviction. But the jury, upon the evidence stated in the bill, might well find the defendants guilty, upon the ground that they used force which was excessive and unjustifiable in the sick condition of the daughter, or upon the ground that them acts were not done in the exercise or support of the rightful authority of the father, but in the execution of a scheme of the defendant Coffey, and under his direction and control only. Exceptions overruled.